     Case 2:20-cv-06298-JWH-E Document 125 Filed 05/07/21 Page 1 of 3 Page ID #:3195




 1 Robert Tauler (SBN 241964)
   rtauler@taulersmith.com
 2 Valerie Saryan (SBN 297115)
   vsaryan@taulersmith.com
 3 Gil Peles (SBN 238889)
   gpeles@taulersmith.com
 4 Tauler Smith LLP
   626 Wilshire Boulevard, Suite 510
 5 Los Angeles, California 90017
   Tel: (310) 590-3927
 6
   Attorneys for Plaintiff
 7 ENTTech Media Group LLC
 8
 9
                                  UNITED STATES DISTRICT COURT
10
                             CENTRAL DISTRICT OF CALIFORNIA
11
12     ENTTECH MEDIA GROUP LLC                    Case No. 2:20-cv-06298-JWH (Ex)
13                   Plaintiff,
                                                  NOTICE OF JOINT STIPULATION
14             v.                                 RE ENTTECH MEDIA GROUP
                                                  LLC’S MOTION TO COMPEL
15     OKULARITY, INC., et al.                    UNDER LOCAL RULE 37-2,4 FOR
                                                  NON-DISCLOSURE OF DAMAGES
16                   Defendants.                  COMPUTATION AND
                                                  EVIDENTIARY MATERIAL
17                                                UNDER RULE 26(a)
18                                                [HON. CHARLES. F. EICK]
19                                                Date: June 4, 2021
20                                                Time: 9:30 am
21                                                Location: Roybal Federal Building and
22                                                United States Courthouse, 255 East
                                                  Temple Street, Los Angeles, CA, 90012,
23                                                Courtroom 750, 7th Floor
24
                                                  Discovery Cutoff Date: None
25                                                Pretrial Conference Date: None
                                                  Trial Date:               None
26
27
28
                    NOTICE OF STIP RE ENTTECH’S MOTION FOR SANCTIONS UNDER RULE 37-2.4
     Case 2:20-cv-06298-JWH-E Document 125 Filed 05/07/21 Page 2 of 3 Page ID #:3196




 1          PLEASE TAKE NOTICE that, on June 4, 2021 at 9:30 a.m. in pursuant to Local
 2 Rule 37-2.1, Plaintiff/Counterclaim-Defendant ENTTech Media Group LLC (“Plaintiff”)
 3 and Defendants/Counterclaimants Backgrid USA, Inc. and Xposure Photo Agency, Inc.
 4 (“Defendants”) submits their Joint Stipulation containing all issues in dispute with
 5 respect to ENTTech’s Motion to Compel concerning Counterclaimants’ Amended Initial
 6 Disclosures and seeking the remedies set forth in FRCP 37 (a)(4)(A) and FRCP 37(c)(1) .
 7          The parties met and conferred pursuant to Central District Local Rule 37-1 on
 8 March 26, 2021. ENTTech sent Counterclaimants’ counsel ENTTech’s portion of the
 9 Joint Stipulation on April 14, 2021, and Counterclaimants sent a pdf of a joint statement
10 on April 21, 2021. On April 27, 2021, counsel for ENTTEch re-sent Counterclaimants’
11 counsel ENTTech’s portion of the Joint Stipulation pursuant to the Court’s minute order
12 (Dkt 124). A week later, Counterclaimants provided their portion and the stipulation
13 was provided to opposing counsel on May 6, 2021 pursuant to L.R. 37-2.2.
14
15 DATED: May 6, 2021                                   TAULER SMITH LLP
16
                                                        By: /s/ Robert Tauler
17
                                                        Robert Tauler, Esq.
18                                                      Attorneys for Plaintiff and
                                                        Counterclaim-Defendant
19
                                                        ENTTech Media Group LLC
20
21
22
23
24
25
26
27
28
                                                  1
                 NOTICE OF STIP RE ENTTECH’S MOTION FOR SANCTIONS UNDER RULE 37-2.4
     Case 2:20-cv-06298-JWH-E Document 125 Filed 05/07/21 Page 3 of 3 Page ID #:3197




 1                               CERTIFICATE OF SERVICE
 2         I hereby certify that on May 6, 2021, copies of the foregoing document were served
 3 by the Court’s CM/ECF system to all counsel of record in this action.
 4
 5 DATED: May 6, 2021                                   TAULER SMITH LLP
 6
                                                        By: /s/ Robert Tauler
 7
                                                        Robert Tauler, Esq.
 8                                                      Attorneys for Plaintiff and
                                                        Counterclaim-Defendant
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                  2
                 NOTICE OF STIP RE ENTTECH’S MOTION FOR SANCTIONS UNDER RULE 37-2.4
